DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 19-22, 24,  30-33 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 19-22, 24, 30-33 and 35 of U.S. Patent No. 10832486. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application is either broader or similar to the patented claims of U.S. Patent No. 10832486


Claims correspondence
Instant application
1-4
19-22
24
30-33
35
Patent 10832486
1-4
6-9
10
14-17
18



Instant application
Claim 1
Patent 10832486
Claim 1
 A method comprising:
A method comprising: 
detecting a target individual having a body;
detecting a target individual having a body;  

tracking the target individual;  

displaying, on a display, a visual representation of the body;
displaying, on a display, a visual 
representation of the body;  and
identifying a plurality of reference markers on the visual representation of the body;
identifying a plurality of reference markers on the visual representation of the body based on gestures within an environment 
of the target individual, each gesture corresponding to one or more particular 
parts of the body of the target individual and being captured by an image 


determining, at a processor, 
an anatomical profile of the target individual based on the plurality of 
reference markers, the anatomical profile including a plurality of anatomical 
features;
displaying, on the display, a graphical representation of the inner anatomical features onto the visual representation of the body so as to assist in the identification of the inner anatomical features.
displaying, on the display, graphical representations of the 
anatomical features overlaid on the visual representation of the body, the 
graphical representations of the anatomical features being oriented on the 
visual representation of the body based on the anatomical profile.



Claim Objections
Claim 39 is objected to because of the following informalities:  
Claim 39 is missing. Claim 39 should be shown as cancelled.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-17, 36, 43-45, 48-50 and 53-55  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 6, 43, 48 and 53 recites the phrase “the step of selecting a medical procedure”. But the phrase has lack of antecedent basis. So the scope of the claim is unclear.
Dependent claims 7-11, 44-45, 49-50 and 54-55 are also rejected by virtue of dependency.

Claim 12 recites the phrase “the step of identifying”. But the phrase has lack of antecedent basis. So the scope of the claim is unclear.
Dependent claims 13-17 are also rejected by virtue of dependency.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 19, 21-22, 24, 30, and  32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Friman et al. (US Patent Publication: 20190240508, “Friman”).

Regarding claim 1, Friman teaches, A method comprising: 
detecting a target individual having a body; ( [0137] In further embodiments, the processing unit 12 may be configured to obtain a patient model created based on a detected surface of the patient.  The detected surface may be obtained using output from one or more time-of-flight cameras (e.g., depth cameras).

In a one or more embodiments or in different embodiment Friman teaches, 
identifying a plurality of reference markers on the visual representation of the body  ([0198] places marker on the patient body and takes picture of the patient with markers to identify actual location.)
determining, at a processor, an anatomical profile of the target individual based on the plurality of reference markers, the anatomical profile including a plurality of inner anatomical features; ([0198] determines that actual position of medical information based on the referenced marker. [0191] and [0004] disclose the medical information is an anatomical profile that has plurality anatomical features.  [0191] discloses the medical information 420 can be MRI image. [0004] indicate that MRI information has multiple organs or anatomical features.)
It would have been obvious for an ordinary skilled person to have modified Friman to have included identifying a plurality of reference markers on the visual representation of the body determining an anatomical profile of the target individual based on the plurality of reference markers, the anatomical profile including a plurality of anatomical features from a different embodiment  of Friman for the purpose of precisely bringing the anatomical features to match with user chosen area of the patient.
Friman as modified teaches, displaying, on the display, a graphical representation of the inner anatomical features onto the visual representation of the body so as to assist in the identification of the inner anatomical features. (Fig. 3A 

Regarding claim 19, Friman teaches, a user device (control system 278) comprising::
 a display ( element 286);
data processing hardware (element 284, processor [0178]) in communication with the first display; memory hardware ([0246] indicates any embodiment is processed by the hardware that has a memory with processor and memory includes instruction in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations including:
detecting a target individual having a body; ( [0137] In further embodiments, the processing unit 12 may be configured to obtain a patient model created based on a detected surface of the patient.  The detected surface may be obtained using output from one or more time-of-flight cameras (e.g., depth cameras).

In a one or more embodiments or in different embodiment Friman teaches, 
identifying a plurality of reference markers on the visual representation of the body  ([0198] places marker on the patient body and takes picture of the patient with markers to identify actual location.)
determining an anatomical profile of the target individual based on the plurality of reference markers, the anatomical profile including a plurality of inner anatomical features; ([0198] determines that actual position of medical information based on the referenced marker. [0191] and [0004] disclose the medical information is an anatomical profile that has plurality anatomical features.  [0191] discloses the medical information 420 can be MRI image. [0004] indicate that MRI information has multiple organs or anatomical features.)
It would have been obvious for an ordinary skilled person to have modified Friman to have included identifying a plurality of reference markers on the visual representation of the body determining an anatomical profile of the target individual based on the plurality of reference markers, the anatomical profile including a plurality of inner anatomical features from a different embodiment  of Friman for the purpose of precisely bringing the anatomical features to match with user chosen area of the patient.

Friman as modified teaches, displaying, on the display, a graphical representation of the inner anatomical features onto the visual representation of the so as to assist in the identification of the inner anatomical features. (Fig. 3A and 3B and [0186-0187] discloses a display (element 14) and displays graphical representation element 420 overlaid on the visual representation of body 410 and the graphical representation 420 is a medical information and the medical information (see [0191]) can be one of CT image, digital x-ray image, ultrasound image, MRI image, PET image, PET-CT image, SPECT image, SPECT-CT image which contains anatomical features based on anatomical profile of the patient. It is to note that bolded part is an intended result. )

Regarding claim 30, Friman teaches, a system (element 200) comprising:
a user device ( control system 278) including:
 a first display ( element 286);
data processing hardware (element 284, processor [0178]) in communication with the first display; memory hardware ([0246] indicates any embodiment is processed by the hardware that has a memory with processor and memory includes instruction )in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations including:
detecting a target individual having a body; ( [0137] In further embodiments, the processing unit 12 may be configured to obtain a patient model created based on a detected surface of the patient.  The detected surface may be obtained using output from one or more time-of-flight cameras (e.g., depth cameras).

In a one or more embodiments or in different embodiment Friman teaches, 
identifying a plurality of reference markers on the visual representation of the body  ([0198] places marker on the patient body and takes picture of the patient with markers to identify actual location.)
determining, at a processor, an anatomical profile of the target individual based on the plurality of reference markers, the anatomical profile including a plurality of inner anatomical features; ([0198] determines that actual position of medical information based on the referenced marker. [0191] and [0004] disclose the medical information is an anatomical profile that has plurality anatomical features.  [0191] discloses the medical information 420 can be MRI image. [0004] indicate that MRI information has multiple organs or anatomical features.)
It would have been obvious for an ordinary skilled person to have modified Friman to have included identifying a plurality of reference markers on the visual representation of the body determining an anatomical profile of the target individual based on the plurality of reference markers, the anatomical profile including a plurality of anatomical features from a different embodiment  of Friman for the purpose of precisely bringing the anatomical features to match with user chosen area of the patient.
Similarly. Friman in a different embodiment teaches, 
a wearable in communication with the user device, the wearable including a second display configured to display a graphical representation of the inner 
It would have been obvious for an ordinary skilled person to have modified Friman as modified to have a wearable in communication with the user device, the wearable including a second display configured to display a graphical representation of the inner anatomical features onto the visual representation of the body so as to assist in the identification of the inner anatomical features based on the anatomical profile from Friman’s different embodiment  and combine the wearbale display  in addition to display of the user device for purpose of providing additional way of providing user or doctor to view the combined image.


Regarding claims 3, 21 and 32, Friman as modified teaches, wherein the anatomical profile of the target individual is further based on a plurality of data corresponding to the body. (Friman, [0009] discloses patient pose, change of anatomy which are data corresponding to the body and based on that anatomical profile is updated.  …. “[0009] Also, in some cases, the apparatus may display information to 

Regarding claims 4, 22 and 33, Friman as modified teaches, wherein the plurality of inner anatomical features includes at least one of organs, bones or muscles. (Friman [0191] and [0004] disclose the medical information is an anatomical profile that has plurality anatomical features.  Friman [0191] discloses the medical information 420 can be MRI image. Friman [0004] indicate that MRI information has multiple organs or anatomical features.)

Regarding claim 24, Friman as modified teaches, wherein the plurality of reference markers are identified by the data processing hardware ([0198] places marker on the patient body and takes picture of the patient with markers to identify actual location.)

Regarding claim 35, Friman as modified teaches, wherein the wearable is further configured to detect and map the target individual independently of the user device. (Friman, [0234] tracks the movement of patient which is done by the processing unit 12 in Fig.1 which is part of wearable, which is different that the user device of Fig.2. Friman “[0006]….In the cases where TOF and multiple cameras are not available, the headset of the apparatus can be used to capture the patient's physique in a similar manner to TOF technologies.”  )

Claims 2, 20 and 31  are rejected under 35 U.S.C. 103 as being unpatentable over Friman as modified and further in view of  Cummings et al. (US Patent Publication: 20160370239, “Cummings”) 

Regarding claims 2, 20 and 31, Friman as modified doesn’t expressly teach,  wherein the plurality of reference markers correspond to at least one of a navel, a portion of a sternum, a portion of a hip, a portion of a collarbone, or a portion of a shoulder.
Cummings teaches, wherein the plurality of reference markers correspond to at least one of a navel, a portion of a sternum, a portion of a hip, a portion of a collarbone, or a portion of a shoulder. (“[0055] According to an example, computer 140 analyzes the images and identifies one or more points on the body captured in the images to be used as targets for subsequent analysis.  For example, computer 140 identifies certain anatomic structures of the body such as the head, shoulders, elbows, hips and knees (not exclusive of other anatomic regions) and designates them as target data collection points.”) 
Friman as modified and Cummings are analogous as they are from the field of image analysis of human body.
Therefore it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to have modified Friman as modified to include the plurality of reference markers correspond to at least one of a navel, a portion of a sternum, a portion of a hip, a portion of a collarbone, or a portion of a shoulder for .

Claims 5, 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Friman as modified and further in view of  Lee et al. (US Patent Publication: 20170090675, “Lee”) 
Regarding claims 5, 23 and 34, Friman as modified doesn’t expressly teach, wherein the plurality of reference markers are identified by a user interacting with the display.
However, Lee teaches, wherein the plurality of reference markers are identified by a user interacting with the display. ([0237-0238] discloses selecting body markers on a graphical user interface.)
Friman as modified and Lee are analogous as they are related to displaying medical image.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Friman as modified to have included to have the plurality of reference markers identified by a user interacting with the display as taught by Lee for purpose of providing user control in selected anatomical structure of a body.

Claims 18, 29 and 40  are rejected under 35 U.S.C. 103 as being unpatentable over Friman as modified and further in view of  Bova et al. (US Patent Publication: 20090220136, “Bova”) 

However, Bova teaches, scaling inner anatomical features to fit the visual representation of a body.  (“[0099] Referring to FIG. 3, using the inventive system, a three-dimensional brain map 305 can be loaded into medical images from a patient, such as MRI images 310, using an atlas overlay program 315, such as MRAtlas, described infra, which allows for the scaling and translation of the atlas to fit the patient data.”)
Bova and Friman are analogous as they are from the field medical imaging.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Friman as modified to scale the inner anatomical features to fit the visual representation of the body as taught by Bova for the purpose of displaying the medical image overlaid on the right position.


Allowable Subject Matter
Claims 41, 46 and 51 are allowed because the combination of best available prior arts (Friman, Bova, Lee, Cummings, Mason) fails to expressly teach, “generating an initial three-dimensional representation of the body based on the mapping, the initial three-dimensional representation;

determining, at a processor, a preferred anatomical profile of the target individual based on the plurality of reference markers, the preferred anatomical profile being a preferred three-dimensional representation of the body;
modifying in three dimensions, at the processor, the initial three-dimensional representation of the body so as to have a shape of the preferred anatomical profile;” as a whole.
Dependent claims 42, 47 and 52 are allowed by virtue of dependency.

Claims 6-17, 43-45, 48-50 and 53-55 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 6 doesn’t have prior art rejection because Friman doesn’t teach,  further including the step of selecting a medical procedure and determining a future state anatomical profile corresponding to the selected medical procedure, wherein the graphical representation includes a visual representation of the body modified with the inner anatomical features based on the selected medical procedure.
However, Mason teaches, a graphical representations corresponding to a future state of a target individual, the future state comprising changes to an anatomical feature. ([0189] overlays a graphical representation corresponding to a future state overlaid onto the digital data from previous time points, and changes between the previous and future states can be visually indicated using highlighting, coloring, shading, markings, etc., according to user preference.”)  
However no combination of prior art sis available to teach the limitation as a whole, “the step of selecting a medical procedure and determining a future state anatomical profile corresponding to the selected medical procedure, wherein the graphical representation includes a visual representation of the body modified with the inner anatomical features based on the selected medical procedure.

Claims 7-11 also don’t have prior art rejection by virtue of dependency.
Claim 12 doesn’t have prior art rejection because the combination of the best available prior arts fails to expressly teach, wherein the operations further identifying at least one of a disease, an inherited condition or an anatomical variant, wherein the anatomical profile includes the disease, inherited condition or anatomical variant, and determining the anatomical profile corresponding to the identified disease, the identified inherited condition or the identified anatomical variant and the identified plurality of reference markers, wherein the graphical representation includes a visual representation of the body modified with the inner anatomical features based on determined anatomical profile.



Claims 43, 48 and 53 don’t have prior art rejection because the combination of the best available prior arts fails to expressly teach the limitation as a whole, “the step of selecting a medical procedure relating to a desired body part; and
replacing the desired body part with a corresponding desired body part taken from the preferred anatomical profile, and displaying the initial three-dimensional representation of the body with the corresponding desired body part.

Claims 44-45, 49-50, and 54-55 also don’t have prior art rejection by virtue of dependency.

Claims 25-28, and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
.
Claims 25 and 37 are objected to be allowable because Friman doesn’t teach, further including the step of selecting a medical procedure and determining a future state anatomical profile corresponding to the selected medical procedure, wherein the graphical representation includes a visual representation of the body modified with the inner anatomical features based on the selected medical procedure.
overlaid onto the digital data from previous time points, and changes between the previous and future states can be visually indicated using highlighting, coloring, shading, markings, etc., according to user preference.”)  
However no combination of prior art sis available to teach the limitation as a whole, “the step of selecting a medical procedure and determining a future state anatomical profile corresponding to the selected medical procedure, wherein the graphical representation includes a visual representation of the body modified with the inner anatomical features based on the selected medical procedure.

Claims 26 is also objected to be allowable by virtue of dependency.

Claims 27 and 38 is objected to be allowable because the combination of the best available prior arts fails to expressly teach, wherein the operations further identifying at least one of a disease, an inherited condition or an anatomical variant, wherein the anatomical profile includes the disease, inherited condition or anatomical variant, and determining the anatomical profile corresponding to the identified disease, the identified inherited condition or the identified anatomical variant and the identified 

Claim 28 is objected to be allowable by virtue of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616